Citation Nr: 9926012	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for PTSD 
and assigned a 10 percent evaluation for that disability.  
The veteran served in active service from June 1965 to June 
1969. 

In a February 1998 statement, the veteran indicated that he 
had incurred hypertension, and two heart attacks in the last 
three years, as a result of his service-connected PTSD.  It 
appears that the veteran may be attempting to raise a new 
claim of entitlement to service connection for these 
disorders.  This statement is referred to the RO for 
appropriate action.

 
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD is manifested by a 
GAF (Global Assessment of Functioning) score of 70, sleep 
disturbances, and nightmares of combat resulting in mild 
impairment; the evidence establishes that the veteran has 
additional psychiatric symptoms which are attributable to 
disorders for which service connection is not in effect.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for a determination of proper initial rating is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), as the propriety of the initial evaluation of a 
veteran's service-connected disability presents a well-
grounded claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
see Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims has noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson V. West, 12 Vet. App. 119 (1999).  Furthermore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, in an September 1997 rating decision, the 
veteran was granted service connection and a 10 percent 
disability evaluation for PTSD under Diagnostic Code 9411.  
At present, as the veteran has expressed disagreement with 
his initial rating, his case is before the Board for 
appellate review.

With respect to the evidence of record, the evidence includes 
a September 1997 VA examination report which notes the 
veteran reported that when he is not at work, he does yard 
work and other work around his house.  The veteran reported 
variable difficulty sleeping.  He had a loss of appetite and 
loss of 35 pounds since his separation from his wife in 
February 1997.  Upon examination, the veteran was found to 
have good thought production and continuity, goal-directed 
speech, variable sleep, sad affect, decreased appetite, and 
occasional suicidal ideation.  He was causally dressed, 
pleasant, and cooperative.  

The examiner concluded that, because the veteran was having 
nightmares of combat, had difficulty with relationships, and 
reported irritability, he met the criteria for a diagnosis of 
PTSD.  However, the examiner also noted that the veteran's 
social and industrial impairment secondary to his PTSD was 
mild.  The examiner further noted that the veteran had 
difficulty with depression.  The examiner diagnosed alcohol 
dependence and alcohol induced mood disorder.  The examiner 
assigned a GAF score for disability secondary to service-
connected PTSD of 70, and specified that the veteran's 
overall GAF score of 60, considering all psychiatric 
disabilities.

The evidence includes various statements by the veteran and 
his representative indicating that the veteran's PTSD is more 
severe than currently evaluated.  Specifically, in his 
February 1998 notice of disagreement, the veteran stated that 
he was entitled to an evaluation in excess of 10 percent for 
PTSD because he "had two heart attacks within the past 3 
years" and because he had trouble sleeping at night, had 
mood swings, depression, hypertension, anxiety, and memory 
loss.  As noted above, in the Introduction portion of this 
decision, the veteran's statement appears to raise new claims 
of entitlement to service connection for heart attacks and 
hypertension.  These claims have been referred to the RO.  
However, the Board may not consider the veteran's assertion 
that he incurred heart attacks and hypertension as a result 
of PTSD in determining the severity of PTSD, as the rating 
criteria for PTSD do not include symptomatology related to 
hypertension and cardiac disorders.   

The Board further notes that the veteran contends that he is 
entitled to an evaluation in excess of 10 percent because of 
his mood swings.  The veteran further contended, in his July 
1998 substantive appeal, that he was entitled to an increased 
evaluation for PTSD because both his marriages had failed 
because his spouses were unable to put up with his mood 
swings and depression.  As the medical opinion of record 
effectively attributes the veteran's mood swings and 
depression to his alcohol-induced mood disorder rather than 
to service-connected PTSD, the veteran's statement is 
unfavorable to his claim for an increased evaluation in 
excess of 10 percent for PTSD. 

With respect to the applicable law, the current schedular 
criteria for evaluating mental disorders incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition.  Under the 
current schedular criteria, a 10 percent schedular evaluation 
for PTSD contemplates occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or, symptoms controlled by continuous 
medication. See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

After a review of the evidence, the Board finds that, 
although the veteran has reported having nightmares, anxiety, 
depression, memory loss, and has been found to have 
difficulty with relationships and irritability, his PTSD 
disability has been medically characterized as causing only 
mild social and industrial impairment.  In addition, during 
the September 1997 VA examination, the veteran was assigned 
GAF score secondary to his PTSD of 70 which, according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, equates to some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
house hold), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Lastly, the Board 
acknowledges that the veteran, by his own admission during 
the September 1997 VA examination, is currently working, and 
when he is not at work he does work around his yard and 
house.  This evidence is consistent with a finding that the 
veteran's PTSD is mild, as he displays interests outside 
employment and has sufficient motivation and efficiency to 
perform such activities.

The Board further notes the veteran's contention in his July 
1998 substantive appeal that his physician "has me on Prozac 
and sleeping meds. which help some."  The Board notes that 
the veteran reported, at the time of the September 1999 VA 
examination, that he had been given Prozac in the past but 
was no longer taking it.  In his February 1998 notice of 
disagreement, the veteran identified treatment records at the 
Oklahoma City and Wichita, Kansas, VA Medical Centers.  
However, the Oklahoma City VA responded that the only record 
there was a September 1997 VA examination.  The report of 
that examination is of record.  The Wichita, Kansas, VA 
responded that there veteran's name was not entered in their 
system, and that there was no record of treatment of the 
veteran at that VA Medical Center.  The veteran was notified, 
in an April 1998 Statement of the Case, that no treatment 
records had been located.  He did not thereafter identify any 
additional records.  There are no identified clinical records 
which support a contention that the veteran's PTSD may have 
increased in severity since his VA examination, nor is there 
any further duty under 38 U.S.C.A. § 5107(a) to attempt to 
obtain additional records.  The Board finds, therefore, that 
the evidence does not support an increased evaluation in 
excess of 10 percent on this basis.  

As such, the Board finds that the veteran's current PTSD 
symptomatology more nearly approximates a mental disability 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  Thus, the preponderance of the evidence is 
against the assignment of an initial rating in excess of 10 
percent for the veteran's PTSD.  See 38 C.F.R. §4.130, 
Diagnostic Code 9411 (1998); Fenderson V. West, 12 Vet. 
App. 119 (1999).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the evidence does not show 
that the veteran's symptomatology has caused him marked 
interference with employment, the need for frequent periods 
of hospitalization, or has otherwise rendered impracticable 
the application of the regular schedular standards.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The initial rating assigned for the veteran's PTSD is 
appropriate, and entitlement to an initial disability 
evaluation in excess of 10 percent is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

